Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 06/30/2022 are acknowledged and have been fully considered.  Claims 1, 8-9, 13-14, 18-26 are now pending.  Claims 2-7, 10-12, and 15-17 are canceled; claims 1, 8-9, 13-14, 18-22, and 24-26 are amended; claim 26 is withdrawn.
Claims 1, 8-9, 13-14, 18-26 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "wheat gluten" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For search and examination, the claim is understood as “wherein the gluten is vital wheat gluten”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 13, 18-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150376113 A1 (Duval, 2015) in view of US PGPUB 20090011019 A1 (Jahagirdar, 2009) and “The effects of feeding 3-nitrooxypropanol on methane emissions and productivity of Holstein cows in mid lactation” (Haisan, 2014).

In regards to claims 1 and 21-22, Duval teaches that 3-nitrooxypropanol (see Duval, paragraph 0022) is used to reduce the production of methane and/or improve the animal performance by administering the compound to the animal with the feed (see Duval, abstract). Duval teaches that the 3-nitrooxypropanol is used in an amount of 1mg to 10g per Kg of feed (see Duval, paragraph 0037), which would be the equivalent of about 0.0001 to 1 wt.-% of 3-nitrooxypropanol in relation to the total amount of feed. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 8-9 and 24-25, Duval teaches that the composition comprises a vitamin or mineral premix (see Duval, paragraph 0041) as well as proteins such as soya bean meal, meat and bone meal, among others (see Duval, paragraph 0043). Duval teaches that the composition comprises a crude protein content of 50 to 800 g/kg feed, which corresponds to about 5 to 80 wt.-% of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Duval is silent on the use of gluten or water, the composition being a compressed tablet, 3-nitrooxypropanol being absorbed on silica as a carrier, and silica being used in the amount of 30-60 wt.-%.

In regards to claims 1, 8-9, and 24-25, Jahagirdar teaches a pharmaceutical composition that is in the form of powders, tablets, pellets, (see Jahagirdar, paragraph 0064), specifically compressed tablets (see Jahagirdar, paragraph 0088) comprising a pharmaceutical active (see Jahagirdar, paragraph 0022) and gluten (see Jahagirdar, paragraph 0035). Jahagirdar teaches the use of silicon dioxide (see Jahagirdar, paragraph 0059). Jahagirdar teaches that the composition comprises a binder, such as poly propylene glycol or polyethylene oxide (see Jahagirdar, paragraph 0055), which is used in varying amounts such as 10 w/w% (see Jahagirdar, paragraph 0085) and 20 w/w% (see Jahagirdar, paragraph 0087). More specifically, as the claim requires that the propylene glycol is used in an amount of 20 to 50 wt. % of the powderous mixture, which is 1 to 30 % of the compressed tablet, that would mean that in the tablet 6-15 wt.% is propylene glycol. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further in regard to claim 1, as well as claims 18-20, Jahagirdar does not directly teach the amount of gluten used, there are multiple examples, such as example 1, where sodium alginate is used in an amount of 40 w/w% (see Jahagirdar, paragraph 0085). A similar situation is present with xanthan gum in formula 3, where 48.86 w/w% is used (see Jahagirdar, Table 34 Formula 3, following paragraph 0142). Both xanthan gum and sodium alginate, as well as cellulose are listed as equivalents to gluten (see Jahagirdar, paragraph 0035). In Formula 4, both xanthum gum and microcrystalline cellulose (MCC) (see Jahagirdar, paragraph 0140) are used in the amount of 48.86%. Thus, it would In regards to claims 1 and 18-20, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 13, Jahagirdar teaches the use of a coating (see Jahagirdar, paragraphs 0046-0047).

Haisan teaches that the 3-nitroxypropanol is fed to cows on silicon dioxide (see Haisan, abstract). Further, Haisan teaches that 2,500 mg/d of 3-nitrooxypropanol (fed as 25 g of 10% 3-nitrooxypropanol on silicon dioxide) was fed to the cows (see Haisan, abstract). This would mean that 250g of 10% 3-nitrooxypropanol/silicon dioxide was given to the cows, after being mixed with 80 g of ground barley grain, 50 g of wet molasses, and 40 g of canola oil, for a total weight of 420 g (see Haisan, page 3111, column 2, paragraph 2), with the silicon dioxide making up 225 g, which is about 53 wt.% of the total. Further, with 3-nitrooxypropanol being 25 g of the total 420 g, the amount is about 6%. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Duval, Jahagirdar, and Haisan to formulate a coated compressed tablet comprising from about 6-% 3-nitrooxypropanol and about 53 wt.-% of silica, from 40 to 97.72 wt.-% of gluten, about 20% poly propylene glycol, and as Jahagirdar teaches a wide range of pharmaceutical actives that can be used with in the composition and that the goal of the composition is to increase the residence time of the active in the gastrointestinal tract (see Jahagirdar, paragraph 0020). This is particularly useful to the inventions of Duval and Haisan, as both references teach that 3-nitrooxypropanol is used to reduce the methane production from the digestive activities of ruminants (see Duval, paragraph 0012; Haisan, abstract). Further, Jahagirdar teaches that the "Therapeutically effective amount" means that the amount of active agent, which halts or reduces the progress of the condition being treated or which otherwise completely or partly cures or acts palliatively on the condition. A person skilled in the art can easily determine such an amount by routine experimentation and with an undue burden (see Jahagirdar, paragraph, 0024) and Haisan gives a reasonable starting place for the routine experimentation. One with ordinary skill in the art would be motivated to combine the teachings of Duval, Jahagirdar, and Haisan according to the known methods of formulating a compressed tablet (see Jahagirdar, paragraph 0088) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, in regards to claim 1, as the combination of teachings of Duval, Jahagirdar, and Haisan would yield an compressed tablet as instantly claimed, the properties, such as staying intact in water after 24 hours would be present since physical properties are not separable from the products themselves. As the prior art renders obvious the instant composition, a person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150376113 A1 (Duval, 2015) in view of US PGPUB 20090011019 A1 (Jahagirdar, 2009) and “The effects of feeding 3-nitrooxypropanol on methane emissions and productivity of Holstein cows in mid lactation” (Haisan, 2014) as applied to claims 1, 8-9, 13, 18-22, and 24-25 above, and further in view of US 3925343 (Hampton, 1975).

The teachings of Duval, Jahagirdar, and Haisan have been described supra. 

	The combination of Duval, Jahagirdar, and Haisan is silent on the compressed tablet comprising vital wheat gluten. 

	In regards to claim 23, Hampton teaches that vital wheat gluten is used as a binder or diluent in pharmaceutical tablet formulations (see Hampton, column 1, lines 43-58). 

	It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Hampton with Duval, Jahagirdar, and Haisan to formulate a compressed tablet using vital wheat gluten instead of gluten as vital wheat gluten is used to increase the protein content in food applications and it is used in pharmaceutical tablet formulations (see Hampton, column 1, lines 43-58). One with ordinary skill in the art would be motivated to combine the vital wheat gluten of Hampton with the compressed tablet of Duval, Jahagirdar, and Haisan according to the known methods of formulating a compressed tablet (see Jahagirdar, paragraph 0088) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150376113 A1 (Duval, 2015) in view of US PGPUB 20090011019 A1 (Jahagirdar, 2009) and “The effects of feeding 3-nitrooxypropanol on methane emissions and productivity of Holstein cows in mid lactation” (Haisan, 2014) as applied to claims 1, 8-9, 13, 18-22, and 24-25 above, and further in view of US PGPUB 20060127480 A1 (Tobyn, 2006).

The teachings of Duval, Jahagirdar, and Haisan have been described supra. 

	The combination of Duval, Jahagirdar, and Haisan is silent on the compressed tablet comprising a coating consisting of glycerine monostearate, carnauba wax, candelilla wax, sugarcane wax, palmitic acid, stearic acid, hydrogenated cottonseed oil, hydrogenated palm oil, hydrogenated rapeseed oil, and mixtures thereof.

Tobyn teaches a pharmaceutical composition in the form a compressed tablet (see Tobyn, paragraph 0002) with a coating of carnauba wax (see Tobyn, paragraph 0144). 

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Tobyn with the compressed tablet of Duval, Jahagirdar, and Haisan as there is an overlap of materials taught as coating agents between Jahagirdar and Tobyn, such as gelatin, cellulose acetate phthalate, among others (see Tobyn, paragraph 0144; Jahagirdar, paragraph 0047). One with ordinary skill in the art would be motivated to simply substitute the carnauba wax with the coating agents of Duval, Jahagirdar, and Haisan to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivate to simply substitute one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 112
	In regards to that argument that the issues identified with claims 2, 4, 6, and 10-12 have been rendered moot as the claims are cancelled, examiner would like to point out that the issue of an insufficient antecedent basis in claim 23 is still present. 

Claim Rejections - 35 USC § 103
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jahagirdar teaches a wide range of pharmaceutical actives that can be used with in the composition and that the goal of the composition is to increase the residence time of the active in the gastrointestinal tract (see Jahagirdar, paragraph 0020). This is particularly useful to the inventions of Duval and Haisan, as both references teach that 3-nitrooxypropanol is used to reduce the methane production from the digestive activities of ruminants (see Duval, paragraph 0012; Haisan, abstract). Further, Jahagirdar teaches that the "Therapeutically effective amount" means that the amount of active agent, which halts or reduces the progress of the condition being treated or which otherwise completely or partly cures or acts palliatively on the condition. A person skilled in the art can easily determine such an amount by routine experimentation and with an undue burden (see Jahagirdar, paragraph, 0024) and Haisan gives a reasonable starting place for the routine experimentation. One with ordinary skill in the art would be motivated to combine the teachings of Duval, Jahagirdar, and Haisan according to the known methods of formulating a compressed tablet (see Jahagirdar, paragraph 0088) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, with the data presented in Tables 1 and 2 of the instant specification as filed, it has not been established at the results are unexpected. First, the limitations of the claim recite that the active ingredient is in the amount of 0.05 wt-% of the compressed tablet. The data presented is with only 10 wt.% of the active. 
Second, looking at the figures presented, specifically figure 4, the amount of gluten used is 89% (I1 from table 2 of the instant specification, pointed out by the applicant in the response of 11/18/2021), however instant claim 1 recites the limitation that the gluten is in the amount of at least 40 wt.%. When looking at other similar examples (I2-4), it can be seen using 59% of gluten, even 69%, has a significant drop in the amount of active released. Looking at the data presented, there is not one example showing that the behaviors described in terms of the release rate and ability to stay intact in water are present at all of the ranges claimed. Applicant points to the comparative data (R2 and R4), however there is not an example of experimental data showing the claimed invention in which the gluten is at 40-70 wt.%. There is also no data showing the claimed invention with an amount of active ingredient other than at 10 wt.%. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further in regards to applicant’s point that cellulose has been shown not to work through the comparative data, it is pointed out that the experimental data shown in Table 2, specifically I2, also is comprised of microcrystalline cellulose and is presented as a successful data point. 
Third, applicant argues that the tablet is intact and is not disintegrating, however the data shows that the active is being released. From the figures, the shape of the tablet is intact, however the definition of disintegrating is “to break or decompose into constituent elements, parts, or small particles” which is what is happening if the active compound is released. Finally, from the data of table 2, it looks like the gluten delays the release of the active compound. Jahagirdar teaches that the goal of the composition is to increase the residence time of the active in the gastrointestinal tract (see Jahagirdar, paragraph 0020). The delayed release of the active is thus an expected result of the combination of the teachings of Duval, Jahagirdar, and Haisan.

In regards to applicant’s argument that Jahagirdar only discloses the use of gluten as a mucoadhesive, examiner would like to point out that the prior art renders obvious the instant composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed. Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

In regards to applicant’s argument that there is a large number of mucoadhesive listed and that the components are being cherry picked, examiner points out that “The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” One with ordinary skill in the art would be able to understand and use the mucoadhesive listed through reasonable experimentation.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Jahagirdar teaches a wide range of pharmaceutical actives that can be used with in the composition and that the goal of the composition is to increase the residence time of the active in the gastrointestinal tract (see Jahagirdar, paragraph 0020). This is particularly useful to the inventions of Duval and Haisan, as both references teach that 3-nitrooxypropanol is used to reduce the methane production from the digestive activities of ruminants (see Duval, paragraph 0012; Haisan, abstract). Further, Jahagirdar teaches that the "Therapeutically effective amount" means that the amount of active agent, which halts or reduces the progress of the condition being treated or which otherwise completely or partly cures or acts palliatively on the condition. A person skilled in the art can easily determine such an amount by routine experimentation and with an undue burden (see Jahagirdar, paragraph, 0024) and Haisan gives a reasonable starting place for the routine experimentation. One with ordinary skill in the art would be motivated to combine the teachings of Duval, Jahagirdar, and Haisan according to the known methods of formulating a compressed tablet (see Jahagirdar, paragraph 0088) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, applicant argues that the list of mucoadhesives in Jahagirdar is large and that the rejection is “cherry picking”, examiner points out that “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015).”  In the instant case, the list of natural polymers (see Jahagirdar, paragraph 0035) mentioned in Jahagirdar is small. Further, it is directly claimed as a polymer having affinity for gastrointestinal mucosa (see Jahagirdar, claim 13). Thus a person of ordinary skill in the art can immediately envisage the combination of Jahagirdar, Duval, and Haisan.

In regards to applicant’s point that Jahagirdar discloses multiple levels of use of the mucoadhesive,  examiner points out that in Formula 4, both xanthum gum and microcrystalline cellulose (MCC) (see Jahagirdar, paragraph 0140) are used in the amount of 48.86%. Thus, it would In regards to claims 1 and 18-20, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./               Examiner, Art Unit 1611